24 So. 3d 189 (2009)
In re Chambolyn Caryette TERRANCE.
No. 2006-OB-2424.
Supreme Court of Louisiana.
December 16, 2009.

ORDER
Considering the "Termination of Conditional Admission" filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the probationary period imposed by this court in In re: Terrance, 06-2424 (La.10/12/06), 939 So. 2d 1199, be and hereby is terminated, as the court finds petitioner has successfully complied with all terms of probation.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana